﻿As a member of the Commonwealth, New Zealand is pleased to welcome Saint Lucia to the United Nations and to offer its warmest congratulations to the representatives of Saint Lucia at this session of the General Assembly. We look forward to working with the delegation of Saint Lucia in furthering the purposes of this Organization.
248.	It is a pleasure to congratulate you, Sir, and other officers of the Assembly on your election. I should be grateful if you would convey my special greetings to Ambassador Salim, the President of this session. New Zealand values its special link with the United Republic of Tanzania. We work together in partnership, within the Commonwealth. We admire Tanzania's example of self-reliance in the struggle for social and economic progress. We admire the leadership Tanzania has given to the movement for self-determination not only in Africa but for all people. We New Zealanders value, in particular, the help Ambassador Salim, as Chairman of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, has given us as we have worked, loyally and consistently, to promote the principle of self-determination in the small island Territories of the South Pacific which have been associated with us.
249.	Ambassador Salim has had the opportunity of seeing how remote and isolated are the islands of the Pacific. New Zealand, too, is remote from the trouble- centres of the world. This geographical isolation, how-ever, has never cut us off from the impact of world events. This year we have followed with attention, and with concern, events in three areas of instability: the Middle East, southern Africa and South-East Asia. We have welcomed the political progress made in the Middle East, limited though that may have been. On the other hand, we have deplored the continued escalation of oil prices, for this has jeopardized efforts to establish a stable world economic order and damaged the economies of many countries. We have taken part, through the Meeting of Heads of Government of Commonwealth Countries in Lusaka, in the efforts of the Commonwealth to break the impasse on Rhodesia. But our most direct concern, naturally enough, has been with the conflict that has taken place nearest to us. The calamitous events in Indo-China have caused us the gravest concern. There we have seen continued armed conflict. Vast numbers of people have been forced to move. Starvation and suffering are daily facts of life. Fighting goes on and may well spread. The already desperate food shortage threatens to get worse. The situation is little short of disastrous.
250.	My Government is deeply concerned by these developments. The conflict in Indo-China has polarized South-East Asia: a gulf of mistrust now divides the States of Indo-China and the members of ASEAN.
251.	New Zealand has close and friendly ties with the five countries that belong to ASEAN. We have welcomed the rapid progress they have made in developing their economies and improving the living standards of their peoples. It has been a remarkable achievement. ASEAN has emerged as a significant force in international affairs. It has been able to make a major contribution towards the stability of the But the longer the conflict continues, the greater the danger that the great Powers will once more involved and establish themselves in the area, the longer the fighting goes on in Kampuchea the more risk there is that it will spill over into Thailand. The conflict in Indo-China threatens to jeopardize not only the prosperity of the ASEAN countries but also their effectiveness as an influence for peace and stability in Southeast Asia.
252.	Two attempts have been made this year to resolve the conflict by force. Neither has succeeded, the conflict arises from deep-seated issues—ancient animosities, revived and stimulated by recent actions that have been aided and inflamed from outside IndoChina. Nationalism runs too high for any one party to impose its will on another by force. Peace will be restored only when the countries of the area—those in Indo-China and their neighbours, too—learn to respect one another's independence and territorial integrity, as they pledged to do when they joined the United Nations.
253.	There can be no justification for any government to send armed forces into another country against the will of its people. There is no justification for a government to drive out vast numbers of its own people to hazard their lives on the high seas. It has been abundantly demonstrated that government policies can stimulate, and can retard, the flow of refugees. If that desperate flow of people begins again, the world will know where the responsibility lies. If, however, it ends once and for all, the process of political negotiation can begin. If the withdrawal of forces can be brought about, the normalization of relations can be contemplated. The massive task of relief and rehabilitation for the suffering people of Indo-China can proceed without hindrance.
254.	New Zealand has always said that the most pressing need was to begin working towards a political settlement. That need is even more urgent today. Any settlement must be based on the fact that there are three separate countries in Indo-China, each with its own national tradition. These three countries must live closely together. In practice this means that there can be no peace until the independence of Kampuchea is assured and Kampuchea is prepared to co-operate with its neighbours.
255.	My Government accepts as logical the decision taken by the General Assembly on the question of Kampuchean credentials. That does not mean that we condone in any way the policies of the Pol Pot Government. That regime was tyrannical in the extreme. It was notorious for its cruelty and its utter disregard for the most basic human rights of its people. Nevertheless, it was the established Government of Kampuchea, and it was recognized by the international community. The same cannot be said of the regime headed by Heng Samrin. That regime was installed by foreign forces. It has failed to demonstrate its independence. The main aim of any political settlement must be to let the people of Kampuchea express themselves freely without the dominating presence of foreign troops. They must be able to decide their own future until those conditions exist my Government sees no justification for expelling the present representatives of Kampuchea or for accepting another delegation.
256.	Meanwhile, we face the practical problem of dealing with the human consequences of the continuing conflict. On one aspect of it the United Nations has already taken some effective action. The Meeting convened by the Secretary-General in Geneva in July succeeded in mobilizing greatly increased resources for the relief of refugees from Indo-China. My Government welcomed the Secretary-General's initiative. We are playing our part in the programme he has launched. We have also noted with satisfaction the decline in the flow of refugees since the Meeting. That showed that the Government of Viet Nam was accepting its responsibilities. We can hope, therefore, that there will be no resurgence of the tragedies we saw earlier this year.
257.	The most desperate human problem at this moment is in Kampuchea. Continual fighting, following the internal troubles of recent years, has uprooted a large part of the population. Food supplies have been severely disrupted. Before long, 10 per cent of the country's population may be starving. Famine would bring a new wave of desperate refugees who would flee to Thailand. The world must stop this disaster happening. Another great effort by the international community is essential. Food and medical supplies must be provided—and right away. New Zealand is ready to join in this new effort.
258.	We do not forget that in other regions there are also massive displacements of people. Some of these situations are of tragically long standing. Here, too, the search for negotiated solutions to the conflicts that have caused this human suffering must be a prime concern of this Assembly.
259.	In southern Africa there have been some promising developments. The most significant was the agreement reached by the Commonwealth Heads of Government at Lusaka last month. From this came the Rhodesia Constitutional Conference on Zimbabwe Rhodesia. My Prime Minister, to underline his support for the agreement reached at Lusaka, sent a message to all 24 delegates assembled in London for the conference. He said:
"The road to a peaceful settlement is now open to you. It is for you—each and all—to make your contribution to the final stage and to lead your country into independence, peace and stability. I do not minimise the difficulties that lie ahead of you. But I hope that you will keep in mind at all times that the fate of millions of your men, women and children, now and in the future, lies in your hands—and in your hands alone."
260.	New Zealand hopes that, through this Lusaka initiative, which underlines once more the value of the Commonwealth association, one area of southern Africa will at last reach peaceful and legal independence.
261.	My Government is also encouraged that the consultations which five Western Powers initiated, over two years ago, on Namibia have been resumed. A possibility now exists for the final, legal independence of the Namibian people.
262.	But if there are prospects for a peaceful solution to two of the problems of southern Africa, the third the intolerable system of apartheid, still exists unchecked in the Republic of South Africa. New Zealand joins with the rest of mankind in urging the Government of that unhappy country to move now to break down the barriers of apartheid— those barricades that deny the very essence of human rights and human dignity to the vast majority of its people. Apartheid nurtures the seeds of bitter and vicious conflict. If only for that reason— though it is only one of many—the Members of the United Nations cannot rest until the risk of this conflict has been eliminated.
263.	In his inaugural remarks the President called on this Assembly to pursue practical means, rather than to promote ever-increasing resolutions, in the search for solutions to the many problems which afflict the world today. Nowhere could his advice be better heeded than with respect to the situation in the Middle East. My Government sees as a significant advance the dramatic events of the past two years, which culminated in the Camp David agreements and the subsequent negotiations between Egypt and Israel. The current efforts of the leaders of these States must be given a chance to succeed. A critical dialogue has begun. The objective of the world community now should be to broaden that dialogue.
264.	My Government continues to believe that Security Council resolution 242 (1967) contains the essential element for a negotiated settlement. That resolution remains a central foundation, and it can be built on. It is now widely recognized that the search for a political solution in the Middle East must involve the participation of the Palestinian people. The rights of the Palestinians, including their right to self-determination and to establish an independent Palestinian State if they so desire, can no longer be ignored.
265.	The road to a negotiated, just and lasting solution in the Middle East will not be easy. It is critical therefore, that everyone concerned should eschew insensitive or provocative acts. We believe that the continued establishment of Israeli settlements in land occupied during the 1967 war is one such act. The recent outbreak of hostilities in southern Lebanon is another. My Government rejects the policy of pre-emptive strikes by Israel as strongly as it rejects any act which violates the territorial integrity of Israel. The road to peace is fragile. It should not be put at risk.
266.	The year 1979 could have been a watershed year for the international community in its continuing debate on global economic reform. The fifth session of UNC- TAD and the Tokyo round of the multilateral trade negotiations were major events which held great promise for a new break-through in North-South relations, but then ended inconclusively. The urgent task of this session of the Assembly will be to find a way of restoring momentum to the debate on the establishment of a New International Economic Order, for the international community faces pressing and dangerous economic problems. The economic "ripple-effects" of this year's sharp price rises in oil have become painfully obvious—to developed and developing countries alike. The outlook is for severe disruption to the process of global economic growth. Sluggish rates of economic growth will inhibit the continued development of enlarged "northern" markets for "southern" goods—and vice versa. Heavier foreign debt burdens for many countries seem inevitable. Inflation, unemployment, balance of payments disequilibrium and protectionism will feed upon global economic uncertainty. The pressing need to develop new energy sources will be set back financially—and therefore technically.
267.	No Government need imagine that it will be able to insulate its economy entirely from the effects of a spreading economic malaise. Developing countries— and all small economies, that rely on trade, including my own—will be especially vulnerable.
268.	In the face of these probabilities we can no longer afford the luxury of debating the possibility of new forms of global economic co-operation, structural adjustment and institutional reform. The time has come to put an end to the polemics and arid definitional disputes which have so far characterized the dialogue between North and South. Let us do so in the sure knowledge that if we do not master the forces of economic and social change, they will surely master us.
269.	New Zealand looks to this session of the General Assembly, and to the special session to be held in 1980, to bring a new sense of purpose to the unfinished task of formulating strategies for global economic management. We believe that the effectiveness of these strategies and the future well-being of the interdependent global economy will rest, to a very considerable degree, on the success of renewed efforts to find constructive solutions in two critical sectors—trade and energy.
270.	The explosion in world trade in the last quarter of a century has brought greater prosperity to many countries. We must ensure that this growth is maintained, based upon acknowledgement of the doctrine of comparative efficiency and a positive assault on the forces of protectionism. New Zealand cannot accept that there should be two sets of rules, one for the old industrial producers and another for the rest, that is, for the new industrial producers and for the agricultural producers. Agricultural protectionism is practised by almost all industrialized countries—to the disadvantage of their consumers and to the frustration of internationally efficient producers, such as New Zealand. That, we believe, is a denial of the responsibility of this generation to establish an efficient production base for feeding the next. This responsibility demands new approaches and positive adjustment policies based on the principles of free multilateral trade.
271.	We also have to learn to see energy issues in a new perspective. Experts predict that within the next 10 years the production capacity for our present oil- based energy system will have reached a ceiling. There will be further rises in the real price of oil and an absolute and increasing shortage in relation to total global import requirements. Therefore, there can be no argument: we must move to new energy systems. The challenge lies in how we manage the transitional period. The General Assembly has already risen to this challenge by deciding to convene in 1981 a United Nations Conference on New and Renewable Sources of Energy. New Zealand attaches the highest importance to this Conference. It intends to play its full part to ensure its success. While many important energy questions lie outside its purview, the Conference has the potential to make a significant contribution to identifying new energy systems that will benefit us all.
272.	In its short history this Organization has often taken the lead in promoting new goals for social justice, international peace and racial equality. Now it must define new standards for global economic co-operation. New Zealand sees this as an evolutionary process. Not all countries share this view. Yet, regardless of our individual prescriptions for the world's economic ills, I am sure we can all agree that this is the place, and now is the time, to give force to the concept of global economic interdependence which we have talked about for so long. What is needed now in the North-South dialogue is not resolutions, but resolution.
273.	We in New Zealand are conscious of the sense of disenchantment in the United Nations and in other international economic bodies with the use to which these existing mechanisms are put. We are ready to look with an open mind at proposals that may come forward for new mechanisms, or new methods of working, to help us find a way around the obstacles which at present inhibit our efforts to achieve a new order in international co-operation. The recent meeting of the Committee of the Whole Established under General Assembly Resolution 32/174 took an important initiative to this end. Such a proposal is an expression of faith in our collective capacity to control our economic destiny. We may from time to time lose faith in the machinery. We cannot afford to lose faith in the goals.
274.	Another major topic on the agenda of this Assembly is the problem of disarmament. There are some areas in the vast network of negotiations currently in progress where there is a clear and urgent need to bring the negotiations to a head and to reach new agreement.
275.	Foremost among these is the need to conclude a comprehensive nuclear test-ban treaty. The Pacific was for many years an arena for the atmospheric testing of nuclear weapons. Underground tests are still being conducted in the South Pacific, and elsewhere, despite repeated calls for a halt by the overwhelming majority or the United Nations membership. Last year the General Assembly set a time-table for the conclusion of a treaty. To the regret of us all, that time-table has not been met. It was a reasonable time-table, given the very substantial agreement already apparent on the main provisions of such a treaty. The problems that still stand in the way of a treaty are described as technical. But as a contributor to the work of the ad hoc seismic group, formed to study some of the requirements of a system to monitor compliance with the treaty, we must frankly say that the problems in this area do not seem to us to justify further delay. The conclusion of a treaty is widely recognized as a key to preventing horizontal as well as vertical proliferation.
276.	We shall also support endeavours to strengthen the non-proliferation regime. We continue to attach primacy to the Treaty on the Non-Proliferation of Nuclear Weapons and to universal adherence to it. Some States continue to stand aside. The balance of advantage under the Treaty appears to them to favour the nuclear-weapons States. They believe also that the nuclear-weapons States have not honoured the obligation they incurred under the Treaty to advance the control and limitation of their nuclear arsenals, and to facilitate the transfer of nuclear technology for peaceful purposes. Be that as it may, the pursuit of a nuclear option by any State not currently possessed of nuclear weapons must inevitably have the gravest implications for regional stability and global security. No nation will enhance its security by these means.
277.	How can the international community allay the fears that may lead a country to keep this nuclear option open? It can encourage and support efforts to accommodate differences within regions. At the global level more can be done. The nuclear-weapons States have been prepared to make unilateral declarations undertaking not to use or to threaten to use nuclear weapons against non-nuclear-weapons States. Each has, however, qualified the statement in a different way. Without minimizing the difficulties in the way of reconciling these statements, New Zealand would support further exploration of the ground for bringing these assurances together so as to give them a collective and ultimately binding force.
278.	New Zealand has welcomed, as a major step in the limitation of nuclear arsenals, the signature of the second SALT Treaty by the United States and the USSR. Like others, we hope it will soon be ratified. We look forward, also, to further rounds of negotiations that will lead not only to reductions in nuclear armament but to corresponding limitations in the conventional field. It is on the success of these efforts, and on the growing confidence that should come from such successes, that progress in other areas will rest. It would be a tragic irony if the acceptance of restrictions in one area led to pressures for enhanced capacity in others. Peoples everywhere legitimately expect that the process of reducing armaments will be made irreversible and that resources currently spent on defence will be redirected to reduce suffering and to advance human welfare.
279.	Finally, my Government wishes to pay a tribute to this Organization for its leadership in the field of human rights. In the International Covenants we have a mechanism for the genuine advancement of human rights. Last year in the general debate the Prime Minister of New Zealand expressed our intention to ratify both Covenants. We have done this, and the New Zealand Human Rights Commission has among its tasks that of overseeing their implementation. As a consequence, there have been distinct advances in positive action programmes to enhance the position of minorities, where this is necessary and to introduce new procedures and practices that will help women take their place in the full range of national life. The International Year of the Child has been the occasion of spontaneous action throughout the community to take heed of the needs of children.
280.	We have taken pride in our domestic record in the field of human rights, but we are not complacent. As our multiracial society develops, new perceptions gleaned in part from the international oversight which we have accepted as a party to the Covenants, impel us to further efforts to improve our performance.
281.	New Zealand wishes this Assembly well in its indispensable endeavours.
